DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  replace “and and” with -and-.  Appropriate correction is required.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Przelomiec (US Patent 5,915,212 A) in view of King (US 20190007073 A1).  
For claim 1, Przelomiec discloses (Abstract, figures 1 and 5-8) a radio-frequency module comprising: 
a transmission/reception terminal (figure 6, output terminal of antenna 48); 
a first reception terminal (figure 6, input of 62); 
a first transmission terminal (figure 6, output of 76); 
a first switch (figure 6, switch 46) that has a first common terminal (input terminal of switch 46) connected to the transmission/reception terminal, a first selection terminal, and a second selection terminal (two selectable terminals of switch 46) and that 
a first reception filter (figure 6, filter 56 and 58; figure 1: Rx band 851-894MHz) that has a reception band belonging to a first frequency band (Rx band 851-894MHz) as a passband and an output terminal connected to the first reception terminal; 
a second transmission filter (figure 6, Tx band filter in Duplexer 44; column 8 lines 28-43: The transmit filter in duplexer 44 has a wide enough passband, e.g., as a low pass filter, to pass transmit frequencies for both the first and second frequency bands) that has a transmission band belonging to a second frequency band as a passband, an input terminal (input terminal of 44 connected to output of 76) connected to the first transmission terminal and an output terminal (output of 44) connected to the second selection terminal (second selectable terminal of 46); 
a third filter (figure 6, a receiver (Rx) band filter in duplexer 44 for passing second Rx frequencies) that has the transmission band as an attenuation band and is connected between the second selection terminal (second selectable terminal of 46) and the first reception filter (filter 56 and 58); 
a first reception path (figure 6, second Rx frequencies path via duplexer 44) which connects the second selection terminal and an input terminal of the first reception filter (input of SW 54) and on which the third filter is disposed; 
a first bypass path (figure 6, first Rx frequencies path) which connects the first selection terminal (first output of 46) and the input terminal of the first reception filter (input of SW 54) and on which no filter is disposed; and 

Przelomiec fails to explicitly mention the third filter in duplexer 44. 
In the same field of endeavor, King discloses a radio transceiver (figure 2) comprising an antenna, a switch (170), and a duplexer (figures 2 and 5A, multiplexers 160: at least duplexers 561 and 562) which includes multiple filters for passing designed transmit/receive frequency bands and attenuating unwanted bands ([0035]; [0065]: Signals can also be selected and filtered using diplexers, triplexers, quadplexers, extractors, band-pass filters, low-pass filters, high-pass filters, notch filters, or the like, collectively referred to as multiplexers 160; [0077], [0078]; figure 5A i.e. duplexer 562 includes a band pass filter and a low pass filter).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by King into the art of Przelomiec as to use a further filter in the duplexer for passing desired band and attenuating unwanted/other bands thus enhancing signal quality. 
For claim 2, Przelomiec in combination with King substantially teaches the limitation in claim 1, Przelomiec discloses wherein the first selection terminal and the input terminal of the first reception filter are directly connected (figure 6, the bypass path (first Rx frequencies path) is a direct connection).  
For claim 3, Przelomiec in combination with King substantially teaches the limitation in claim 1, Przelomiec discloses wherein, when a reception signal in the first 
For claim 4, Przelomiec in combination with King substantially teaches the limitation in claim 1, Przelomiec discloses wherein a frequency range of the first frequency band and a frequency range of the second frequency band differ from each other (figure 1, Rx band 851-894MHz; Tx band 806-849MHz).
For claim 5, Przelomiec in combination with King substantially teaches the limitation in claim 3, Przelomiec discloses wherein a frequency range of the first frequency band and a frequency range of the second frequency band differ from each other (figure 1, Rx band 851-894MHz; Tx band 806-849MHz). 
For claim 6, Przelomiec in combination with King substantially teaches the limitation in claim 4, King discloses wherein the transmission band belonging to the second frequency band is located on a higher-frequency side of the reception band belonging to the first frequency band (figure 5A, triplexer 564, band pass filter for MB (mid band) transmission; low pass filter for LB (low band) reception). 

	For claim 7, Przelomiec in combination with King substantially teaches the limitation in claim 1, King discloses wherein the reception band belonging to the first frequency band is any one of bands belonging to Band1, Band3, Band5, Band7, Band8, Band11, Band20, Band25, Band26, Band28, Band34, Band38, Band39, Band40, and 5G NR (5th generation new radio) in LTE (long-term evolution), and wherein the transmission band belonging to the second frequency band is any one of bands belonging to Band40 and Band41 in LTE ([0126], figure 5A, triplexer 564).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by King into the art of Przelomiec as modified by King as to adapt for carrier aggregation communication including at least two bands for enhancing data throughput and band isolation.  
For claim 8, Przelomiec in combination with King substantially teaches the limitation in claim 3, King discloses wherein the reception band belonging to the first frequency band is any one of bands belonging to Band1, Band3, Band5, Band7, Band8, Band11, Band20, Band25, Band26, Band28, Band34, Band38, Band39, Band40, and 5G NR (5th generation new radio) in LTE (long-term evolution), and wherein the 0126], figure 5A, triplexer 564).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by King into the art of Przelomiec as modified by King as to adapt for carrier aggregation communication including at least two bands for enhancing data throughput and band isolation.  
For claim 9, Przelomiec in combination with King substantially teaches the limitation in claim 4, King discloses wherein the reception band belonging to the first frequency band is any one of bands belonging to Band1, Band3, Band5, Band7, Band8, Band11, Band20, Band25, Band26, Band28, Band34, Band38, Band39, Band40, and 5G NR (5th generation new radio) in LTE (long-term evolution), and wherein the transmission band belonging to the second frequency band is any one of bands belonging to Band40 and Band41 in LTE ([0126], figure 5A, triplexer 564).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by King into the art of Przelomiec as modified by King as to adapt for carrier aggregation communication including at least two bands for enhancing data throughput and band isolation.  
For claim 10, Przelomiec in combination with King substantially teaches the limitation in claim 1, Przelomiec discloses further comprising a second switch (figure 6, switch 50) that has a second common terminal (output terminal of 50) connected to the input terminal of the first reception filter, a third selection terminal connected to the first 
For claim 11, Przelomiec in combination with King substantially teaches the limitation in claim 3, Przelomiec discloses further comprising a second switch (figure 6, switch 50) that has a second common terminal (output terminal of 50) connected to the input terminal of the first reception filter, a third selection terminal (one input of 50) connected to the first bypass path, and a fourth selection terminal (another input of 50) connected to an output terminal of the third filter (output of 44), wherein the second switch selectively connects the second common terminal to the third selection terminal, to the second common terminal and to the fourth selection terminal (figure 6, switch 50).  
For claim 12, Przelomiec in combination with King substantially teaches the limitation in claim 11, Przelomiec discloses wherein the second switch (figure 6, switch 50 and 54) further has a third common terminal (input terminal of 54) and selectively connects the third common terminal (input terminal of 54) to the third selection terminal and to the fourth selection terminal (inputs of 50).  
For claim 13, Przelomiec in combination with King substantially teaches the limitation in claim 11, Przelomiec discloses wherein the radio-frequency module further comprises: a second reception terminal (figure 6, input of switch 60 from filter 56), and a fourth reception filter (filter 56) having a reception band in a first communication band as a passband, an input terminal connected to the third common terminal and an output terminal connected to the second reception terminal, wherein the first reception filter 
King discloses a third filter (figure 5A, the pass band filter for MB in triplexer 564) has the transmission band as an attenuation band (attenuating B7/B41) and a band including the reception band in a first communication band (MB1_RX) and the reception band in a second communication band (MB2_RX) as a passband.  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by King into the art of Przelomiec as modified by King as to pass at least two RX bands in a duplexer/multiplexer filter to enhance data throughput and isolate from the transmission band.     
For claim 14, Przelomiec in combination with King substantially teaches the limitation in claim 12, King discloses wherein the first communication band is any one of bands belonging to Band1, Band3, Band5, Band7, Band8, Band11, Band20, Band25, Band26, Band28, Band34, Band38, Band39, Band40, and 5G NR (5th generation new radio) in LTE, wherein the second communication band is any one of bands belonging to Band1, Band3, Band5, Band7, Band8, Band11, Band20, Band25, Band26, Band28, Band34, Band38, Band39, Band40, and 5G NR (5th generation new radio) in LTE, and wherein the transmission band is and40 or Band41 in LTE ([0126], figure 5A, triplexer 564, modules 530, 540 and 550).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by King into the art of Przelomiec as modified by King as to adapt for 
For claim 15, Przelomiec in combination with King substantially teaches the limitation in claim 1, Przelomiec discloses further comprising a reception amplifier that is connected to the first reception terminal and amplifies a radio-frequency signal transmitted through the first reception path or the first bypass path (figure 6, low noise amplifier 52), and wherein a gain of the reception amplifier at a time of amplification of the radio-frequency signal transmitted through the first reception path is higher than the radio-frequency signal at a time of amplification of the radio-frequency signal transmitted through the first bypass path (the gain of amplifier 52 is higher than the radio signal from bypass path since the bypass path does not amplify).  
For claim 16, Przelomiec in combination with King substantially teaches the limitation in claim 3, Przelomiec discloses further comprising a reception amplifier (figure 6, low noise amplifier 52) that is connected to the first reception terminal and amplifies a radio-frequency signal transmitted through the first reception path or the first bypass path, and wherein a gain of the reception amplifier at a time of amplification of the radio-frequency signal transmitted through the first reception path is higher than the radio-frequency signal at a time of amplification of the radio-frequency signal transmitted through the first bypass path (the gain of amplifier 52 is higher than the radio signal from bypass path since the bypass path does not amplify).  
For claim 19, Przelomiec in combination with King substantially teaches the limitation in claim 1, Przelomiec discloses a communication device comprising: The radio-frequency module according to claim 1; and an RF signal processing circuit that 
For claim 20, Przelomiec in combination with King substantially teaches the limitation in claim 3, Przelomiec discloses a communication device comprising: the radio-frequency module according to claim 3; and an RF signal processing circuit that processes radio-frequency signals transmitted from the radio-frequency module and radio-frequency signals received by the radio-frequency module (figure 6, Receiver 62 and Transmitter 66).   

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Przelomiec (US Patent 5,915,212 A) as modified by King (US 20190007073 A1), further in view of Funayama (US 20020085509 A1).  
For claim 17, Przelomiec in combination with King substantially teaches the limitation in claim 1, Przelomiec discloses further comprising: a third reception terminal (figure 6, input of 62) placed on an output side of the first reception terminal (output of 60).  
Przelomiec and King fail to disclose a phase shifter that changes a phase of a radio-frequency signal; a third switch that has a fourth common terminal connected to the first reception terminal, a fifth selection terminal, and a sixth selection terminal, wherein the third switch selectively connects the fourth common terminal to the fifth selection terminal, to the fourth common terminal and to the sixth selection terminal; a second reception path which connects the sixth selection terminal and the third 
This teaching is disclosed by Funayama (figures 2 and 3, Abstract, [0040], phase shifter module 30A, the characteristic of the filter circuit 41 is such that the phase of the output load of the receiving filter provided in the duplexer 2 can be attenuated sufficiently throughout the transmission band). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Funayama into the art of Przelomiec as modified by King as to include the phase shifter module 30A for that the phase of the output load of the receiving filter provided in the duplexer can be attenuated sufficiently throughout the transmission band.      
For claim 18, Przelomiec in combination with King substantially teaches the limitation in claim 3, Przelomiec discloses further comprising: a third reception terminal (figure 6, input of 62) placed on an output side of the first reception terminal (output of 60).   
Przelomiec and King fail to disclose a phase shifter that changes a phase of a radio-frequency signal; a third switch that has a fourth common terminal connected to the first reception terminal, a fifth selection terminal, and a sixth selection terminal, wherein the third switch selectively connects the fourth common terminal to the fifth selection terminal, to the fourth common terminal and to the sixth selection terminal; a second reception path which connects the sixth selection terminal and the third 
This teaching is disclosed by Funayama (figures 2 and 3, Abstract, [0040], phase shifter module 30A, the characteristic of the filter circuit 41 is such that the phase of the output load of the receiving filter provided in the duplexer 2 can be attenuated sufficiently throughout the transmission band). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Funayama into the art of Przelomiec as modified by King as to include the phase shifter module 30A for that the phase of the output load of the receiving filter provided in the duplexer can be attenuated sufficiently throughout the transmission band.      

Conclusion

	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may submit a response electronically through EFS-Web at https://efs.uspto.gov/TruePassSample/AuthenticateUserLocalEPF.html), or mailed to:
		Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rui Meng Hu whose telephone number is 571-270-1105.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Rui Meng Hu/
R.H./rh
March 15, 2022 
/RUI M HU/Examiner, Art Unit 2643